Title: To James Madison from Robert Sterry, 11 June 1815
From: Sterry, Robert
To: Madison, James


                    
                        
                            Sir
                        
                        Newyork June 11th 1815
                    
                    I have the honor to present myself a candidate for the appointment of Consul to the Island of Madeira, or for the port of Nantz. I can Sir

procure the best recommendations. I was educated for the bar. I have served seven years and for my military reputation will you permit me to refer to Col Munro Mr. Dallas or the Adjutant & Inspector General of the army. With much respect I am Sir Your mo. Obt huml. Servt.
                    
                        R. Sterry.Major 32d. U.S. Infy.& asst Insp Genl. U.S A
                    
                